                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )   19-052-01-CR-W-DGK
        v.                                        )
                                                  )
NATHANIEL L. WILSON,                              )
                                                  )
                      Defendant.                  )

              ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                          DEFENDANT’S COMPETENCY

         On March 12, 2019, the Court ordered Defendant to undergo a competency evaluation.

Defendant was examined at the Federal Medical Center Devens, Massachusetts, by Shawn E.

Channel, Ph.D., ABPP, Forensic Psychologist.           Dr. Channel filed a report (Doc. 25) on

September 30, 2019, opining Defendant is competent to proceed.

         On January 8, 2020, Magistrate Judge Lajuana M. Counts held a competency hearing with

the parties and issued a report and recommendation finding Defendant is competent to proceed.

Neither party objected to the report and recommendation.

         After making an independent review of the record, it is

         ORDERED that the Report and Recommendation of Magistrate Judge Lajuana M. Counts

is adopted in its entirety, and this court finds that Defendant is competent. It is further

         ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

March 12, 2019, and the date of this order is excluded in computing the time within which the trial

of this criminal action must commence.

         IT IS SO ORDERED.

Date:        January 24, 2020                     /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT
